UNITED STATES DISTRICT COURT
MIDDLE DlSTRlCT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

v. _ Case No. 8: l7-cr-605-T-17AEP
ESVIN RANDOLFO PlNEDA-MEJIA
b PRELIMINARY ORDER OF -FORFEITURE
THIS CAUSE comes before the Court upon the United States of
America’s Motion for a Preliminary Order of Forfeiture for the following
assets:

l. Approximately 14 million Colombian pesos (valued at
approximately $4,798.14 in_U.S. cu`rrency); and

2. Approximately 55 Guatemalan quetzals (valued at
approximately $7.35 in U.S. currency).

Being fully advised of the relevant facts, the Court hereby finds that the
assetsidentified above Were used, ord-intended to be used, to facilitate the
. commission of the offense charged in Count One of the Indictment, to Which
the defendant pled guilty.

Accordingly, it is hereby:

ORDERED, ADJUDGED, and DECREED that for good cause

shown, the United States’ motion is GRANTED.

QM no <g>»'r‘ Qe»uo:z'/T'»Wna€>

lt is FURTHER ORDERED that, pursuant to 21 U.S.C. §§ 853 and
881-, 46 U.S.C. § 70507, 28 U.S.C. § 2461(<:), and Rule 32.2(b)(2) ofthe
Federal Rules of Crirninal Procedure, the assets identified on page one above
are hereby forfeited to the United States for disposition according to laW.

lt is FURTHER ORDERED that, upon entry of this order, it shall
become a final order of forfeiture as to the defendant

The Court retains jurisdiction to address any third party claim that may
be asserted in these proceedings, and to enter any further order necessary for
the forfeiture and disposition of such property. z di

DONE and ORDERED in Tampa, Florida, this _ g day

Of .§§l€>\]zm& €Lzois.

,, _</¢_l! ’» fig
f 1’¢:: /,’is 671

HAKov""’WI s

l ITED STATES DlSTRlCT JUD

 
  

 
  
 

uNmn) sTA'rEs msTmcr .ivDGE /
Copies to:
J ames A. l\/luench, AUSA
Co_unsel of Record

